—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated December 16, 1996, as granted that branch of the defendants’ cross motion which was for summary judgment dismissing his cause of action pursuant to Labor Law § 200.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the defendants did not exercise any supervisory control over the plaintiff, or direct the plaintiff’s work, summary judgment dismissing the plaintiff’s common-law cause of action pursuant to Labor Law § 200 was properly granted (see, Comes *450v New York State Elec. & Gas Corp., 82 NY2d 876; Lombardi v Stout, 80 NY2d 290). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.